Citation Nr: 1038390	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to October 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran has PTSD from a corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A.  § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of 
PTSD must comply with the criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.  See also 38 
C.F.R. § 4.125(a) (2010).

The Board agrees with the RO that the Veteran's claimed in 
service stressor should be conceded.  His stressor consists of 
serving in Vietnam in graves registration, where he was 
responsible for processing the bodies of those killed for 
transport back to the United States.  His service personnel 
records confirm that he served as a collection-evacuation helper 
in Vietnam.  Given that the evidence establishes the claimed in-
service stressor, at issue now is whether the Veteran has a 
current diagnosis of PTSD.  

The Veteran was afforded a VA examination in April 2008.  The 
Veteran's claims file and electronic medical record were reviewed 
by the examiner.  The examiner also administered a clinical 
interview and the Minnesota Multiphasic Personality Inventory-2 
(MMPI-2).  

The VA examiner concluded that while the Veteran described some 
PTSD symptoms, he did not meet the full criteria for PTSD, and 
his scores on the MMPI-2 were below the accepted cutoff score for 
a PTSD diagnosis.  He diagnosed the Veteran with adjustment 
disorder with depressed mood and anxiety which the examiner 
opined was not related to service but too more recent events such 
as the death of the Veteran's wife of many years and difficulty 
finding employment.  

In June 2008, the Veteran was referred for a VA mental health 
evaluation by his primary care physician.  The VA psychiatrist 
who interviewed the Veteran diagnosed him with PTSD related to 
his military service in Vietnam.  

In September 2008, the VA examiner submitted an addendum to his 
examination report in which he stated that his opinion had not 
changed and that he disagreed with the VA psychiatrist's 
diagnosis of PTSD.  

A VA treatment note from October 2008 shows a continued diagnosis 
of PTSD.

In this case there is medical opinion evidence both favorable and 
unfavorable to the Veteran's claim.  In such cases, it is within 
the Board's province to weigh the probative value of those 
opinions, along with all other evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or basis 
for doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

Additionally, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, both the experts have specialized training in treating 
mental illness.  The April 2008 VA examiner is a clinical 
psychologist and the VA physician appears to be a psychiatrist.  
While the VA examiner reviewed the Veteran's claim folder and it 
is not clear whether or not the VA psychiatrist did so, since it 
appears that the Veteran provided the VA psychiatrist with a 
similar medical history and the Veteran's stressor is conceded, 
the Board does not find this difference to be significant.  The 
Board has also considered that the VA examiner administered the 
MMPI-2 to the Veteran and that the Veteran's results on this test 
did not meet the criteria for a PTSD diagnosis.  However, the VA 
psychiatrist diagnosed the Veteran with PTSD several months after 
this test was administered and the Board cannot rule out the 
possibility that the Veteran's symptoms sufficiently worsened 
over that period to meet the criteria for PTSD.

In conclusion, the Board cannot find that either opinion is 
clearly of more probative value and must conclude that the 
evidence is in relative equipoise as to this matter.  
Accordingly, entitlement to service connection for PTSD must be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


